PER CURIAM.
The decision of the District Court of Appeal, Fourth District, reported at 244 So. 2d 438, has been certified by that court for review by certiorari, under Fla.Const. Article V, § 4(2), F.S.A. Oral argument has been dispensed with. Wé have considered the record and briefs of counsel and conclude that the decision of the District Court is correct, and we adopt it as the decision of this Court. See also, Bates v. Amidon, 249 So.2d 1, Sup.Ct. opinion filed this date.
This certiorari proceeding was filed pursuant to Rule 4.5(c) (6), F.A.R., 32 F.S.A., which provides, in part:
* * * unless the district court shall otherwise direct for good cause shown after notice and hearing, a petition for certiorari filed in the Supreme Court within 15 days from the date of the filing of the order, decision or judgment sought to be reviewed or within 15 days from the date of the disposition of a petition for rehearing shall automatically stay further proceedings in the district court and the trial court until the disposition of said petition by the Supreme Court * * * ”
The decision herein reviewed was rendered on December 11, 1970, and a timely petition for rehearing was denied on January 29, 1971. The petition for writ of certiorari was filed on February 11, 1971, thereby continuing the stay of proceedings in this cause.
Accordingly, the Writ is hereby discharged.
It is so ordered.
ROBERTS, C. J., and ERVIN, CARLTON, McCAIN and DEKLE, JJ., concur.